Hayne, C.
— This is a motion to dismiss an appeal from a judgment, and an appeal from an order denying a new trial.
The judgment was entered in December, 1887. The order was made in September, 1889. The notice of appeal was filed on October 25, 1889, and was served the next day. The undertaking recited the appeal from the judgment, and was conditioned to pay the damages on “the appeal,” but made no mention of the appeal from the order. (See certified copy of undertaking and stipulation filed in supreme court.) In May, 1890, the plaintiff presented a new undertaking, sufficient in form, to one of the justices of the supreme court, and it was approved by him and filed.
The appeal from the judgment was too late.
The appeal from the order was not perfected. In this regard, the case is precisely like Schurtz v. Romer, 81 Cal. 245. The counsel for the plaintiff say that this case should be overruled; but we think that it is in accord with the statute and in the line of previous decisions.
We therefore advise that the attempted appeals be dismissed.
Belcher, C. C., and Foote, C., concurred.
, The Court. — For the reasons given in the foregoing opinion, the id-tempted appeals are dismissed.